Citation Nr: 1737202	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-28 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 2010.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2011 rating decision, by the Winston-Salem, North Carolina, Regional Office (RO), which granted service connection for headaches rated as 0 percent disabling, effective September 1, 2010.  The Veteran perfected a timely appeal to that decision.  Jurisdiction over the case was subsequently transferred to the Nashville, Tennessee RO.  

Subsequently, in a Decision Review Officer's (DRO) decision, dated in July 2015, the RO increased the rating for the Veteran's headaches from 0 percent to 30 percent, effective September 1, 2010.  That, however, was not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

On August 24, 2016, the Veteran appeared at the Memphis, Tennessee RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran seeks an initial rating in excess of 30 percent for his service-connected migraine headaches.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran contends, in essence, that the symptoms of his service-connected headaches are more severely disabling than are reflected by the 30 percent rating currently assigned.  At his personal hearing in August 2016, the Veteran maintained that he has one to three headaches every month that are so bad that some days he is unable to go to work.  The Veteran indicated that he has to go into a dark bedroom, lie on the pillow and shut his eyes until the headache passes.  The Veteran related that the headaches usually last an entire day, sometimes two days.  The Veteran indicated that he works for the Department of the Navy as a civilian; he reported missing work about 2 to 3 days a month as a result of his headaches.  The Veteran indicated that he has a regular supply of over-the-counter migraine medication.  The Veteran reported that having the headaches on a regular basis is having an adverse impact on his family and his work.  

The Veteran's service-connected migraine headaches is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.124 (a), Diagnostic Code 8100.  Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent rating.  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  In Pierce v. Principi, 18 Vet. App. 440, 446 (2004), the Court held that "nothing in [Diagnostic Code] 8100 requires that the claimant be completely unable to work in order to qualify for a 50 [percent] rating."  

The record reflects that the Veteran was last afforded a VA examination regarding his migraine headaches in December 2010.  Upon review of the evidentiary record, the Board finds that the December 2010 VA examination report does not specifically address the frequency or duration of the Veteran's headaches or whether he experiences "prostrating" attacks.  More recently, in an August 2016 medical statement, the Veteran's primary care physician, Dr. Melissa A. Robbins stated that the headaches are very debilitating and cause a significant impact on his daily functioning and quality of life.  

Given the reported worsening of the Veteran's migraine headaches since his last VA examination, as reported by the Veteran at the hearing and his private physician, the Board finds that a new VA examination is necessary in order to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c) (4) (2016).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Obtain and associate with the claims file any existing relevant VA treatment records not already associated with the claims file.  If there are no additional VA treatment records, indicate such in the claims file.  

2.  The Veteran must be afforded a VA examination to determine the nature and severity of his service-connected headaches.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  The examiner especially needs to provide specific findings addressing the rating criteria listed under 38 C.F.R. § 4.124a (neurological conditions and convulsive disorders) (2014), for DC 8100 (migraines).  The examiner should make specific findings concerning the frequency and nature of the Veteran's migraine headaches as follows:

a) Specifically comment on whether the Veteran has any "characteristic prostrating attacks," and if he does, specify their frequency.  

b) Specific findings are requested on whether the migraine headaches are very frequent, completely prostrating, and/or prolonged, and productive of severe economic inadaptability.   

The examiner must provide a rationale for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



